Effective immediately, the sub-section entitled "Other Accounts" in Appendix C entitled "Portfolio Manager(s)" is restated in its entirety as follows: Other Accounts In addition to the Fund, the Fund’s portfolio manager is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of the Fund's fiscal year ended May 31, 2012, were as follows: Registered Investment Companies* Other Pooled Investment Vehicles Other Accounts Name Number of Accounts Total Assets Number of Accounts Total Assets Number of Accounts Total Assets Jose Luis Garcia 14 $12.7 billion 8 $640.9 million 8 $781.3 million Robert Lau 6 $4.8 billion 7 $564.4 million 6 $1.3 billion *Includes the Fund. With respect to the accounts identified in the table above, Robert Lau manages one other account with assets totaling $138.3 million for which the advisory fees are based in part on the performance of the accounts. Performance fees for any particular account are paid to MFS, not the portfolio manager, and the portfolio manager’s compensation is not determined by reference to the level of performance fees received by MFS. 221249 FEM-PM-SAI-SUP-032713
